Name: Council Regulation (EEC) No 4072/87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for onions falling within code 0712 20 00 of the combined nomenclature (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 87 No L 381 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4072 / 87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for onions falling within code 0712 20 00 of the combined nomenclature ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , down for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas , in the light of these principles , allocation of the tariff quota among the Member States would seem to preserve the Community nature of the quota ; whereas , in order to correspond as closely as possible to the actual development of the market , the allocation should reflect the requirements of the Member States based on statistics of imports from third countries during a representative reference period and the economic outlook for the quota year in question ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas , under the agreement concluded between the European Economic Community and the United States of America concerning the conclusion of the negotiations under Article XXIV . 6 of the General Agreement on Tariffs and Trade (GATT), approved by Decision 87 / 224 / EEC ( 1 ), the Community has undertaken , for the period 1987 to 1990 , to open an annual Community tariff quota of 12 000 tonnes at a duty rate of 10 % for dried , dehydrated or evaporated onions ; whereas , therefore , this tariff quota should be opened for 1988 ; Whereas , during the last three years for which complete statistics are available , the corresponding imports into each of the Member States represented the following figures of total imports of the product in question from third countries which do not benefit from an equivalent preferential tariff measure : Whereas the Community has adopted , with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the Nomenclature of Goods for the External Trade Statistics of the Community and Statistics of Trade between Member States ; whereas , in order to accommodate specific Community measures , this nomenclature has been expanded into an integrated tariff of the European Communities (TARIC); whereas , with effect from the date given above , the combined nomenclature and , where appropriate , the TARIC code numbers , should be used for the description of the products covered by this Regulation; Member States 1984 1985 1986 Benelux 3 266 2 712 2 565 Denmark 283 235 182 Germany 6 796 7 444 6 647 Greece 50 67 58 Spain 573 546 606 France 664 312 439 Ireland 249 246 245 Italy 162 244 145 Portugal 52 70 69 United Kingdom 6 736 6 003 5 515 18 831 17 879 16 471 Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid Whereas , in view of these factors and of market forecasts for this product for 1988 the initial percentage shares of the quota volume can be expressed approximately as follows :(') OJ No L 98 , 10 . 4 . 1987 , p. 1 . 31 . 12 . 87No L 381 / 2 Official Journal of the European Communities extent to which the quota volume has been used up and inform the Member States accordingly ; Benelux 16,06 Denmark 1,32 Germany 39,28 Greece 0,33 Spain 3,24 France 2,66 Ireland 1,39 Italy 1,04 Portugal 0,36 United Kingdom 34,32 Whereas if, at a given date in the quota period , a considerable quantity of a Member State's initial share remains unused , it is essential that the Member State concerned should return a significant proportion thereof to the reserve , in order to prevent part of the Community tariff quota from remaining unused in one Member State while it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , Whereas , to allow for import trends for the products concerned , the quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas , to afford importers some degree of certainty , the first part of the tariff quota should be set at a high level , which in this case could be 80 % of the quota volume; HAS ADOPTED THIS REGULATION : Whereas initial shares may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the Article 1 From 1 January to 31 December 1988 , the customs duty applicable to imports of the following products shall be suspended at the level indicated and within the limits of a Community tariff quota as shown herewith : Order No Combined nomenclature code Description Amount of tariff quota ( tonnes ) Rate of duty ( % ) 09.0035 0712 20 00 Dried , dehydrated or evaporated onions , whole , cut , sliced , broken or in powder , but not further prepared 12 000 10 Within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions laid down by the Act of Accession of Spain and Portugal . Benelux 1 542 Denmark 127 Germany 3 771 Greece 32 Spain 311 France 255 Ireland 133 Italy 100 Portugal 34 United Kingdom 3 295 Article 2 1 . The tariff quota referred to in Article 1 shall be divided into two parts . 2 . The first part of 9 600 tonnes shall be allocated among the Member States ; the quota shares shall , subject to Article 5 , be valid until 31 December 1988 and shall be as follows : 3 . The second part of the quota , amounting to 2 400 tonnes , shall constitute the reserve . 31 . 12 . 87 Official Journal of the European Communities No L 381 / 3 Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it inform each State of the extent to which the reserve has been used up . Article 3 1 . If a Member State has used 90 % or more of its initial share as specified in Article 2 (2), or of that share less any portion returned to the reserve pursuant to Article 5 , it shall forthwith , by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 10 % of its initial share , rounded up where necessary to the next whole number . It shall , not later than 5 October 1988 , inform the Member States of the amount still in reserve , following any return of shares pursuant to Article 5 . 2 . If after its initial share has been used up , a Member State has used 90 % or more of the second share as well , that Member State shall forthwith , using the procedure provided for in paragraph 1 , draw a third share equal to 5 % of its initial share , rounded up where necessary to the next whole number . Its shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the last drawing . 3 . If, after its second share has been used up , a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota .This process shall apply until the reserve is used up . 2 . The Member States shall ensure that importers of the product in question have free access to the shares allocated to them . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw shares lower than those specified in those paragraphs if there are grounds for believing that they may not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . 3 . The Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation . Article 4 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 8 At the request of the Commission , the Member States shall inform it of imports actually charged against their quota shares . Article 5 Member States shall , not later than 1 October 1988 , return to the reserve the unused portion of their initial share which , on 15 September 1988 , is in excess of 20 % of the initial volume . They may return a greater portion if there are grounds for believing that it may not be used in full . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Member States shall , not later than 1 October 1988 , notify the Commission of the total quantities of the product in question imported up to and including 15 September 1988 and charged against the Community quota and of any portion of their initial shares returned to the reserve . Article 10 This Regulation shall enter into force on 1 January 1988 . 31 . 12 . 87No L 381 / 4 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1987 . For the Council The President N. WILHJELM